                Case 2:14-cr-00485-JFB Document 123 Filed 04/16/19 Page 1 of 8 PageID #: 510
AO 245B (Rev. 09/17)   Judgment in a Criminal Case
                        Sheet I


                                          UNITED STATES DISTRICT COURT
                                                          Eastern District ofNew York
                                                                            )
                UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                       )
                           Michael Smith                                    )
                                                                                    Case Number: CR 14-00485
                                                                            )
                                                                            )       USM Number: 06808-748
                                                                            )
                                                                            )        Murray Singer
                                                                            )       Defendant's Attomcy
THE DEFENDANT:                                                                                                      FILED
                                                                                                                  IN CLERK'S OFFICE
liZI pleaded guilty to count(s)         One and Six of the the Superseding Indictment.                      U.S. DISTRICT COURT E.O.N.Y,

D pleaded nolo contendere to count(s)
   which was accepted by the court.
                                                                                                            *      APR 16 2019         *
D was found guilty on count(s)                                                                              LONG ISLAND OFFICE
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                              Offense Ended
 21   u.s.c. § 846, 21              Conspiracy to Distribute and Possess with Intent to
 U.S.C. § 841(b)(1)(A)              Distribute Cocaine Base Heroin.                                                1/31/2014                 1


       The defendant is sentenced as provided in pages 2 through           __8_ _ of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
liZI Count(s)    All open counts                         D is       liZI are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 (jays of aDY- ~ e of name, residence,
or mailing address until all fines, restitution, costs, and special assessments llI;lJJOsed by this judgment are fully paid. Ifordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                           4/16/2019
                                                                           Date of Imposition of Judgment

                                                                           S/ JOSEPH F BIANCO




                                                                           Joseph F. Bianco, U.S.C.J
                                                                          Name and Title of Judge



                                                                          Date
              Case 2:14-cr-00485-JFB Document 123 Filed 04/16/19 Page 2 of 8 PageID #: 511
 AO 245B {Rev. 09/17)   Judgment in a Criminal Case
                        Sheet IA
                                                                                              Judgment-Page   2   of   --=-8__
DEFENDANT: Michael Smith
CASE NUMBER: CR 14-00485

                                            ADDITIONAL COUNTS OF CONVICTION

Title & Section                    Nature of Offense                                      Offense Ended
18 U.S.C. § 924(c)(1 )(A)          Use of a Firearm in Relation to a Crime of Violence.   6/16/2013
(i)
               Case 2:14-cr-00485-JFB Document 123 Filed 04/16/19 Page 3 of 8 PageID #: 512
AO 245B (Rev. 09/17) Judgment in Criminal Case
   •                 Sheet 2 - Imprisonment
                                                                                                    Judgment-Page _...;:_3_ of   8
 DEFENDANT: Michael Smith
 CASE NUMBER: CR 14-00485

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

  240 months consisting for the following: 180 months on Count 1. 60 months on Count 6 to run consecutively to Count 1.




     D The court makes the following recommendations to the Bureau of Prisons:

  That the defendant be designated to Fort Dix or Fairton FCI.
  That the defendant participates in RDAP.


    !iZf   The defendant is remanded to the custody of the United States Marshal.

    D The defendant shall surrender to the United States Marshal for this district:
           D at     _________                     D a.m.       D p.m.      on

           D as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D   as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                     to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment



                                                                                                UNITED STATES MARSHAL



                                                                           By----------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
                   Case 2:14-cr-00485-JFB Document 123 Filed 04/16/19 Page 4 of 8 PageID #: 513
 AO 245B (Rev. 09/17) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                          Judgment-Page   4    of         8
 DEFENDANT: Michael Smith
 CASE NUMBER: CR 14-00485
                                                           SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:
     5 years.




                                                       MANDATORY CONDITIONS

I.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check ifapplicable)
4.       D      You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                restitution. (check ifapplicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.       D   You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.       D      You must participate in an approved program for domestic violence. (check ifapplicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
              Case 2:14-cr-00485-JFB Document 123 Filed 04/16/19 Page 5 of 8 PageID #: 514
 AO 245B (Rev. 09/17) Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page    -----"-5__           8_ _
                                                                                                                              of _ _ _
DEFENDANT: Michael Smith
CASE NUMBER: CR 14-00485

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                -----------
            Case 2:14-cr-00485-JFB Document 123 Filed 04/16/19 Page 6 of 8 PageID #: 515
 AO 245B(Rev. 09/17) Judgment in a Criminal Case
                     Sheet 3D - Supervised Release
                                                                                             Judgment-Page     6     of       8
DEFENDANT: Michael Smith
CASE NUMBER: CR 14-00485

                                       SPECIAL CONDITIONS OF SUPERVISION
1. For a period of 6 months, the defendant shall comply with a curfew via electronic monitoring as directed by the U.S.
Probation Department. The defendant will remain at his place of residence from 7:00 p.m. to 7:00 a.m. The Probation
Department may designate another 12-hour respective time period, if the defendant's employment, education, or
observance of religious services preclude the above specified times. The curfew via electronic monitoring shall commence
on a date approved by the Probation Department. During the curfew period, the defendant shall wear an electronic
monitoring bracelet or similar tracking device and follow all requirements and procedures established for the curfew via
electronic monitoring by the Probation Department. In addition, the defendant shall pay all costs, including the price of the
electronic monitoring equipment, to the degree he is reasonably able. The defendant shall disclose all financial information
and documents to the Probation Department to assess his ability to pay.

2. The defendant shall not associate with any member or associate of any street gang, including wearing of colors, or
organized group, in person, by regular mail, electronic mail or telephone.

3. The defendant shall participate in a full-time or part-time vocational training program and shall maintain lawful, verifiable,
full-time or part-time employment, as directed by the Probation Department.

4. The defendant shall not possess a firearm, ammunition, or destructive device.

5. The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as defined in 18
U.S.C. § 1030(e)(1}}, other electronic communications or data storage devices or media, or office, to a search conducted
by a United States probation officer. Failure to submit to a search may be grounds for revocation of release. The defendant
shall warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a
condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must be
conducted at a reasonable time and in a reasonable manner.
              Case 2:14-cr-00485-JFB Document 123 Filed 04/16/19 Page 7 of 8 PageID #: 516
AO 245B (Rev. 09/17)   Judgment in a Criminal Case
                       Sheet 5 -Criminal Monetary Penalties
                                                                                                                          7_ of
                                                                                                          Judgment-Page _ _                    8
 DEFENDANT: Michael Smith
 CASE NUMBER: CR 14-00485
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                  JVTA Assessment*                                            Restitution
 TOTALS            $ 200.00                     $                             $                             $



 D The determination ofrestitution is deferred until - - - - • An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately pro~ortioned EaYJ!!ent, unless specified otherwise in
      the priority or~er or perc!'ntage payment column below. However, pursuant to 18 U.S.C. § 3664ti), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                      Total Loss**            Restitution Ordered               Priority or Percentaee




TOTALS                               s ______o_._oo_                        $ _ _ _ _ _ _0_.0_0_



D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 l 2(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the             D fine    D restitution.
      D the interest requirement for the            D   fine    D   restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
               Case 2:14-cr-00485-JFB Document 123 Filed 04/16/19 Page 8 of 8 PageID #: 517
AO 245B ·(Rev. 09/17) Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments
                                                                                                         Judgment -Page _8-'---_ of           8
DEFENDANT: Michael Smith
CASE NUMBER: CR 14-00485

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A     '2] Lump sum payment of$ _2_0_0_.0_0_ __               due immediately, balance due

           D     not later than                                  , or
           □     in accordance with □ C,           □    D,   D E,or         D Fbelow; or
B     D Payment to begin immediately (may be combined with               DC,         D D, or      D F below); or
C     D Payment in equal          _ _ _ _ _ (e.g.• weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                         (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D Payment during the term of supervised release will commence within _____ (e.g.• 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal mone!m'Y penalties is due during
the period of imprisonment. All criminal mone~ penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
